DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/2/2022 has been added to the prosecution for the application. Currently claims 1, 3, 5, 9-17 and 19-21 are pending with claims 9-17 withdrawn from consideration. Claims 1, 3, 5, and 19-21 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Interpretation
Claim 1 recites “the first-layer containing essentially pure metallic aluminum” as a claim limitation. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I).
For the purpose of examination, it will be assumed that the first-layer coating can comprise a composition of 85-100% Al, including 99.5% Al or Al-alloy containing 5 % Mg as per paragraph [0090] within the printed publication.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “wherein the second-layer coating is anodic [sic] to the first-layer coating.”
Claim 21 recites “wherein the second-layer coating has an open circuit potential that is equal to the first-layer coating.”
These two recitations are exclusive of each other. Either the coating is anodic or equal, it cannot be both at the same time.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,224,743 of Satyanarayana in view of US 8,697,251 of Horton et al.
As to claims 1, 3 and 20, Satyanarayana teaches a protection system comprising:
a metal component or substrate (i.e. structure 22) (Satyanarayana, col 4 line 48 thru col 5 line 7, col 5 line 66 thru col 7 line 10 and Fig. 1A);
a metallic first-layer coating being anodic to the substrate and comprising at least 85% aluminum and a metallic second-layer coating over the entire surface of the first-layer coating, the second-layer coating being anodic to the substrate, electrically conductive, bonded to the first-layer coating and exposed to a surrounding environment (Satyanarayana, col 4 lines 8-15, col 5 line 5 thru col 6 line 54 and Fig. 1-A and 1-B).
Satyanarayana additionally teaches the second metal layer can be an aluminum-zinc-indium alloy and has a thickness of 0.020 inches which is 508 µm, thus disclosing the claimed ranges of claims 1 and 3 (Satyanarayana, Abstract, col 4 lines 8-16, col 5 lines 8-14, col 5 lines 36-57, col 6 lines 34-45 and Fig. 1A).
Satyanarayana teaches the anodic layers comprise an aluminum alloy comprising Zn in a range of 0.1 to 8 % and In in a range of 0.005 to 0.03 % (Satyanarayana, col 4 lines 9-16 and col 10 lines 28-32), thus deeming obvious the claimed range (see MPEP 2144.05 I).

    PNG
    media_image1.png
    325
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    556
    media_image2.png
    Greyscale

As seen in Satyanarayana, a first layer 10B is disclosed on a substrate and a second layer 10A is disclosed on the first layer. The first and second layers can be the same or different compositions being anodic to the substrate. The second layer also covers the entire surface of the first layer and is exposed to the corrosive environment.
Satyanarayana does not specifically state that the second layer is anodic to the first metal layer.
Horton teaches of protective systems (Horton, Abstract).
Horton additionally teaches that a metallic substrate is coated with a first metal layer consisting of pure aluminum and a second metal layer comprising an aluminum alloy such that the first and second layers are anodic to the substrate and the second metal layer is anodic to the first metal layer to advantageously provide corrosion protection of the first metal layer (Horton, col 3 line 61 thru col 4 line 50, col 5 line 1-3, col 7 line 55 thru col 8 line 12 and col 8 lines 46-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satyanarayana in view of Horton so as to utilize the desired compositional components of the first and second layer in order to provide improved corrosion protection to the overall system (and substrate). 
As to claim 5, Satyanarayana in view of Horton teaches a protection system of claim 3.
Satyanarayana does not teach the first layer coating thickness.
Horton teaches that the thickness of the inner coating (first metal layer) should not exceed 254 µm to ensure ease of assembly (Horton, col 4 lines 19-22), as such one of ordinary skill in the art would deem obvious the claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satyanarayana in view of Horton so as to utilize the desired thickness of the first layer to ensure ease of assembly in the protection system for the substrate.
As to claim 19, Satyanarayana in view of Horton teaches a protection system of claim 1.
Satyanarayana further teaches that the first layer can comprise at least 85% aluminum and between 0.05 and 6 % magnesium (Satyanarayana, col 4 lines 8-16). 
It is noted that Horton also teaches the first layer can comprise aluminum alloys as substantial equivalence of composition to the pure aluminum as long as the first layer is anodic to the substrate (Horton, col 4 lines 29-34).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references do not disclose the language of “wherein the first-layer coating contains essentially pure metallic aluminum; and wherein the second-layer coating is anodic to the first-layer coating and the substrate.”
It is noted that the contains essentially pure metallic aluminum is open language as contains (or containing) is a synonym of comprising. As per a broad reasonable interpretation of the claims (as per the specification) a compositing comprising at least 85% Al discloses the claimed invention. Claims 19-20 further support this interpretation.
As Satyanarayana and Horton both disclose the layers can comprise different compositions, one of ordinary skill in the art would find it obvious to utilize an essentially pure aluminum coating as a first layer and a second layer anodic to the first layer comprising the desired composition. The layered structure and anodic nature of each layer to the substrate (and each other) provide improved protection to the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759